IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TITUS DICKEY,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5773

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 15, 2017.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Kevin Robert Alvarez of Anabelle Dias, P.A., Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.


PER CURIAM.

      The judgment and sentence are affirmed, except that the trial court failed to

enter a written order of competency under rule 3.212(b), Florida Rules of Criminal

Procedure, which requires a written order regardless of any prior finding of

incompetence. Accordingly, we remand with directions for the trial court to enter a

written order memorializing its competency determination. See Fla. R. Crim. P.

3.212(b) (“If the court finds the defendant competent to proceed, the court shall
enter its order so finding and shall proceed.”); see also Hunter v. State, 174 So. 3d

1011, 1015 (Fla. 1st DCA 2015) (“Nevertheless, the record decidedly lacks a

written order from the trial court adjudicating Hunter competent for trial, as

required by rule 3.212(c)(7). As we did in Martinez, we simply remand to the trial

court to enter the needed written adjudication nunc pro tunc.”); Merriell v. State,

169 So. 3d 1287, 1289 (“It is undisputed, however, that the trial court failed to

enter a written order of competency. Similar to our recent opinion in [Hunter], we

remand for the trial court to enter a nunc pro tunc order adjudicating Appellant

competent to proceed.”).

      AFFIRMED; REMANDED with directions.

ROBERTS, ROWE, and MAKAR, JJ., CONCUR.




                                         2